Matter of Isernio v Blue Star Jets, LLC (2016 NY Slip Op 04460)





Matter of Isernio v Blue Star Jets, LLC


2016 NY Slip Op 04460


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1431N 651295/15

[*1] In re Jean M. Isernio, Petitioner-Appellant,
vBlue Star Jets, LLC, Respondent-Respondent.


Laura Alto, Center Moriches, for appellant.
Phillipson & Uretsky, LLP, New York (Jonathan C. Uretsky of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about August 20, 2015, which denied the petition to confirm an arbitration award, and granted respondent's cross motion to vacate the award, unanimously reversed, on the law, without costs, the petition granted, and the cross motion denied. The Clerk is directed to enter judgment accordingly.
Contrary to the motion court's conclusion, the arbitrator's award, which granted petitioner's claim after evaluating the evidence and identifying the salient issues, was "final and definite" (CPLR 7511[b][1][iii]; Matter of Olidort v Pewzner, 125 AD3d 778, 779 [2d Dept 2015]). A final and definite award will not be vacated unless "it is violative of a strong public policy, or is totally irrational, or exceeds a specifically enumerated limitation on [the arbitrator's] power" (Montanez v New York City Hous. Auth., 52 AD3d 338, 339 [1st Dept 2008] [internal quotation marks omitted]; see CPLR 7511). None of the grounds for vacating an award exists on this record.
In concluding that the arbitrator had failed to consider a contractual provision and by drawing its own factual and legal determinations, the motion court exceeded its statutory power of review (Azrielant v Azrielant, 301 AD2d 269, 275 [1st Dept 2002], lv denied 99 NY2d 509 [2003]; CPLR 7510, 7511). We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK